

	

		II

		109th CONGRESS

		1st Session

		S. 329

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Rockefeller (for

			 himself and Mr. Leahy) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 11, United States Code, to increase the

		  amount of unsecured claims for salaries and wages given priority in bankruptcy,

		  to provide for cash payments to retirees to compensate for lost health

		  insurance benefits resulting from the bankruptcy of their former employer, and

		  for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Bankruptcy Fairness

			 Act.

		

			2.

			Fair treatment of compensation in bankruptcy

			

				(a)

				Increased priority claim amount for employee wages and

			 benefits

				Section 507(a) of title 11, United States Code, is

			 amended—

				

					(1)

					in paragraph (3)—

					

						(A)

						by striking $4,925 and inserting

			 $15,000; and

					

						(B)

						by striking within 90 days; and

					

					(2)

					in paragraph (4)(B)(i), by striking $4,925 and

			 inserting $15,000.

				

				(b)

				Recovery of excessive compensation

				Section 547 of title 11, United States Code, is amended by adding

			 at the end the following:

				

					

						(h)

						The court, on motion of a party of interest, may avoid any

				transfer of compensation made to a present or former employee, officer, or

				member of the board of directors of the debtor on or within 90 days before the

				date of the filing of the petition that the court finds, after notice and a

				hearing, to be—

						

							(1)

							out of the ordinary course of business; or

						

							(2)

							unjust enrichment.

						.

			

			3.

			Payment of insurance benefits of retirees

			

				(a)

				In general

				Section 1114(j) of title 11, United States Code, is amended to

			 read as follows:

				

					

						(j)

						(1)

							No claim for retiree benefits shall be limited by section

				502(b)(7).

						

							(2)

							(A)

								Each retiree whose benefits are modified pursuant to subsection

				(e)(1) or (g) shall have a claim in an amount equal to the value of the

				benefits lost as a result of such modification. Such claim shall be reduced by

				the amount paid by the debtor under subparagraph (B).

							

								(B)

								(i)

									In accordance with section 1129(a)(13)(B), the debtor shall pay

				the retiree with a claim under subparagraph (A) an amount equal to the cost of

				18 months of premiums on behalf of the retiree and the dependents of the

				retiree under section 602(3) of the Employee

				Retirement Income Security Act of 1974 (29 U.S.C.

				1162(3)), which amount shall not exceed the amount of the claim

				under subparagraph (A).

								

									(ii)

									If a retiree under clause (i) is not eligible for continuation

				coverage (as defined in section 602 of the Employee Retirement Income Security Act of

				1974), the Secretary of Labor shall determine the amount to be paid

				by the debtor to the retiree based on the 18-month cost of a comparable health

				insurance plan.

								

								(C)

								Any amount of the claim under subparagraph (A) that is not paid

				under subparagraph (B) shall be a general unsecured claim.

							.

			

				(b)

				Confirmation of plan

				Section 1129(a)(13) of title 11, United States Code, is amended

			 to read as follows:

				

					

						(13)

						The plan provides—

						

							(A)

							for the continuation after its effective date of the payment of

				all retiree benefits (as defined in section 1114), at the level established

				pursuant to subsection (e)(1) or (g) of section 1114, at any time before the

				confirmation of the plan, for the duration of the period the debtor has

				obligated itself to provide such benefits; and

						

							(B)

							that the holder of a claim under section 1114(j)(2)(A) shall

				receive from the debtor, on the effective date of the plan, cash equal to the

				amount calculated under section 1114(j)(2)(B).

						.

			

				(c)

				Rulemaking

				The Secretary of Labor shall promulgate rules and regulations to

			 carry out the amendments made by this section.

			

